DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
The applicant argues “…Respectfully, however, while the channels in Figure 
3 of Manam (e.g. ISO_Vcc, ISO_CLK, ISO_RST, ISO_IO channels) are not logical channels, they are not separate and distinct physical channels. That is, it is clear that all these channels discussed in MANAM are physically implemented by a same physical ISO link (via physical contacts of the NFC controller 204 / the processing module 104 or 106).  The person of ordinary skill would recognize this, for instance, as known from the ISO 7816 specification.  Applicants therefore respectfully submit that MANAM does not suggest a plurality of physical links within the meaning and scope of the claimed invention…Respectfully, this is not the case in MANAM, wherein a single ISO link is provided between each entity 104, 106, 204, and 202. Hence, data is carried on the same ISO link for the profile of a processing unit 104 or 106. It is noted that in fact one of the stated objectives of the invention is precisely to avoid this situation (see page 2 line 34 to page 3 line 5 of the specification as filed).  Applicants therefore respectfully submit that neither BORSE nor MANAM, individually or in combination, teaches or leads to the solution embodied by the combination of features recited by independent claims 1, 10 and 14 as presented herein, including the establishment and use of at least two distinct physical links, respectively associated with two distinct active profiles of the same secure element.”  See pages 12-14 of applicant’s remarks.  The examiner respectfully disagrees.
	Manam teaches each processing module 104, 106 have one or more profiles and under the control of profile management unit 102, NFC controller 204 switches between different processing modules 104, 106 and profiles stored thereon.  See paragraphs [0025], [0028], [0030] and [0037].  Paragraph [0034] of Manam discloses the NFC controller 204 may communicate with the profile hosts (in other words, processing modules 104, 106) over a SWIO interface and/or proprietary interfaces.  When a profile switch command is issued, the NFC controller may evaluate if switching of physical connections is necessary.  The NFC controller may know beforehand on which physical slot the active profile is present and evaluate if swapping of connections is necessary in response to a profile switch command.  According to paragraphs [0037]-[0038] of Manam, SIM, eSIM, eUICC and SE hosts one or more profiles and support SWP, SPI 
	As shown in figure 3 and explained in Manam, the NFC controller 204 communicates with processing modules 104, 106 over an ISO link and/or a SWIO link.  As such, Manam clearly discloses two distinct physical links.  In fact, Manam discloses at least two distinct physical links (i.e., ISO and SWIO), respectively associated with two distinct active profiles (i.e., processing module 104 have more than one profile) of the same secure element (for example, processing module 104) as required in the claims.
	According to Manam, the NFC controller may determine to switch between ISO and SWIO (physical connections), having two distinct physical links, as necessary for switching between profiles stored on a processing module.
	The combination of Borse and Manam disclose all limitations as required in independent claims 1, 10 and 14.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 5-7, 10, 12-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borse, U.S. Publication No. 2017/0164184 in view of Manam et al. (Manam), U.S. Publication No. 2018/0359629.
Regarding Claim 1, Borse discloses a secure element (i.e., SIM 10; see 
figure 1) configured to interact with a host terminal (i.e., user device 14; see figure 1), the secure element comprising: 
a communication interface controller for communicating with the host terminal (as shown in figures 1 & 4) and comprising a plurality of subscriber profiles (i.e., containers 12A-12C; see paragraph [0019]), each subscriber profile authenticating a user in a mobile telephony network (see paragraph [0041]), and being configured to simultaneously activate a plurality of subscriber profiles (see paragraph [0023]), 
wherein the communication interface controller is configured to respectively associate a plurality of separate communication links with the host terminal with the plurality of active subscriber profiles (as shown in figure 4).
Borse does not disclose wherein a first communication link of the communication links, associated with a first active subscriber profile among the plurality of active subscriber profiles, is established on a first physical link between the secure element and the host terminal, and wherein a second communication link of the communication links, associated with a second active subscriber profile among the plurality of active subscriber profiles and distinct from the first active subscriber profile, is established on a second physical link between the secure element and the host terminal, the second physical link being distinct from the first physical link.
(for example, ISO; see figure 3) of the communication links (at least, ISO and SWIO; see figure 3), associated with a first active subscriber profile (i.e., one of the profiles stored thereon processing module 104; see paragraphs [0025], [0030] and [0037]) among the plurality of active subscriber profiles (i.e., one or more profiles as described in paragraphs [0025], [0030] and [0037]), is established on a first physical link (for example, ISO; see figure 3) between the secure element (i.e., processing module 104; see figure 3) and the host terminal (i.e., NFC controller 204; see figure 3), and wherein a second communication link (for example, SWIO; see figure 3) of the communication links (at least, ISO and SWIO; see figure 3), associated with a second active subscriber profile (i.e., another one of the profiles stored thereon processing module 104; see paragraphs [0025], [0030] and [0037]) among the plurality of active subscriber profiles (i.e., one or more profiles as described in paragraphs [0025], [0030] and [0037]) and distinct from the first active subscriber profile (see paragraphs [0025], [0030] and [0037]), is established on a second physical link (for example, SWIO; see figure 3) between the secure element (i.e., processing module 104; see figure 3) and the host terminal (i.e., NFC controller 204; see figure 3), the second physical link (i.e., SWIO) being distinct from the first physical link (i.e., ISO) as shown in figure 3.  Also, see examiner’s response to arguments above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Manam’s invention with Borse’s invention for managing profiles on a communication device as described throughout Manam.	
Regarding Claim 10, Borse discloses a host terminal (i.e., user device 
14; see figure 1) configured for integrating with a secure element (i.e., SIM 10; see figure 1), the host terminal comprising:
 a baseband processor configured to associate a plurality of separate communication links with the secure element (as shown in figures 1 & 4) with a respective plurality of active subscriber profiles (i.e., containers 12A-12C; see paragraph [0019]) of the secure element (see paragraph [0023]).
Borse does not disclose wherein a first communication link of the communication links, associated with a first active subscriber profile among the plurality of active subscriber profiles, is established on a first physical link between the secure element and the host terminal, and wherein a second communication link of the communication links, associated with a second active subscriber profile among the plurality of active subscriber profiles and distinct from the first active subscriber profile, is established on a second physical link between the secure element and the host terminal, the second physical link being distinct from the first physical link.
Manam discloses wherein a first communication link (for example, ISO; see figure 3) of the communication links (at least, ISO and SWIO; see figure 3), associated with a first active subscriber profile (i.e., one of the profiles stored thereon processing module 104; see paragraphs [0025], [0030] and [0037]) among the plurality of active subscriber profiles (i.e., one or more profiles as described in paragraphs [0025], [0030] and [0037]), is established on a first physical link (for example, ISO; see figure 3) between the secure element (i.e., processing module 104; see figure 3) and the host terminal (i.e., NFC controller 204; see figure 3), and (for example, SWIO; see figure 3) of the communication links (at least, ISO and SWIO; see figure 3), associated with a second active subscriber profile (i.e., another one of the profiles stored thereon processing module 104; see paragraphs [0025], [0030] and [0037]) among the plurality of active subscriber profiles (i.e., one or more profiles as described in paragraphs [0025], [0030] and [0037]) and distinct from the first active subscriber profile (see paragraphs [0025], [0030] and [0037]), is established on a second physical link (for example, SWIO; see figure 3) between the secure element (i.e., processing module 104; see figure 3) and the host terminal (i.e., NFC controller 204; see figure 3), the second physical link (i.e., SWIO) being distinct from the first physical link (i.e., ISO) as shown in figure 3.  Also, see examiner’s response to arguments above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Manam’s invention with Borse’s invention for managing profiles on a communication device as described throughout Manam.	
Regarding Claim 14, Borse discloses a method for controlling communication 
between a host terminal and a secure element integrated in the host terminal and having a plurality of subscriber profiles stored therein that each authenticate a user in a mobile telephony network (see rejection for claim 1 above), the method comprising:
establishing, for each active subscriber profile of a plurality of subscriber profiles simultaneously active in the secure element, a separate communication link between the host terminal and the secure element (see rejection for claim 1 above), and
(see figure 4).
Borse does not disclose wherein a first communication link of the communication links, associated with a first active subscriber profile among the plurality of active subscriber profiles, is established on a first physical link between the secure element and the host terminal, and wherein a second communication link of the communication links, associated with a second active subscriber profile among the plurality of active subscriber profiles and distinct from the first active subscriber profile, is established on a second physical link between the secure element and the host terminal, the second physical link being distinct from the first physical link.
Manam discloses wherein a first communication link (for example, ISO; see figure 3) of the communication links (at least, ISO and SWIO; see figure 3), associated with a first active subscriber profile (i.e., one of the profiles stored thereon processing module 104; see paragraphs [0025], [0030] and [0037]) among the plurality of active subscriber profiles (i.e., one or more profiles as described in paragraphs [0025], [0030] and [0037]), is established on a first physical link (for example, ISO; see figure 3) between the secure element (i.e., processing module 104; see figure 3) and the host terminal (i.e., NFC controller 204; see figure 3), and wherein a second communication link (for example, SWIO; see figure 3) of the communication links (at least, ISO and SWIO; see figure 3), associated with a second active subscriber profile (i.e., another one of the profiles stored thereon processing module 104; see paragraphs [0025], [0030] and [0037]) among the plurality of active (i.e., one or more profiles as described in paragraphs [0025], [0030] and [0037]) and distinct from the first active subscriber profile (see paragraphs [0025], [0030] and [0037]), is established on a second physical link (for example, SWIO; see figure 3) between the secure element (i.e., processing module 104; see figure 3) and the host terminal (i.e., NFC controller 204; see figure 3), the second physical link (i.e., SWIO) being distinct from the first physical link (i.e., ISO) as shown in figure 3.  Also, see examiner’s response to arguments above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Manam’s invention with Borse’s invention for managing profiles on a communication device as described throughout Manam.
Regarding Claims 5 and 17, Borse and Manam disclose the secure element as 
described above.  Borse further discloses wherein the plurality of separate communication links comprises one, two or more logical links established (see figures 1 & 4).  Borse fails to disclose through a Serial Peripheral Interface (SPI).  Manam discloses through a Serial Peripheral Interface (SPI) (see paragraphs [0034] and [0037]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Manam’s invention with Borse’s invention for managing profiles on a communication device as described throughout Manam.
  Regarding Claims 6, 18 and 19, Borse and Manam disclose the secure 
element as described above.  Borse fail to disclose wherein the plurality of separate communication links comprises one, two or more ISO links compliant with standard ISO (see paragraphs [0034]-[0035]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Manam’s invention with Borse’s invention for managing profiles on a communication device as described throughout Manam.
Regarding Claim 7, Borse and Manam disclose the secure element as 
described above.  Borse further discloses wherein the communication interface 
controller is configured to, during activation of a profile, instantiate a 
communication service and to establish a communication link between the instantiated service and a pre-assigned service of the host terminal (see paragraphs [0045] and [0046]).
Regarding Claim 12, Borse and Manam disclose the host terminal as 
described above.  Borse further discloses wherein the baseband processor is 
configured to establish a master-slave link for each one of the one or more active subscriber profiles, with a dedicated slave entity provided in the secure element (see figures 1 & 4).
Regarding Claim 13, Borse and Manam disclose the host terminal as 
described above.  Borse further discloses wherein a plurality of communication 
services is preassigned to a plurality of communication resources on one or more mobile telephony networks, and said separate communication links are established on the basis of the pre-assigned communication services so that each active subscriber profile is associated with a respective communication resource (see figure 4).
Regarding Claim 15, Borse and Manam disclose a non-transitory computer-
readable medium (see paragraphs [0049] and [0051]), on which are stored instructions of a computer program (see paragraphs [0049] and [0051]) that implement the method of claim 14, when said instructions are executed by a microprocessor (see rejection for claim 1 above).

6.	Claims 2-4, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borse and Manam in view of Dottax et al. (Dottax), U.S. Publication No. 2017/0351849.
Regarding Claim 2, Borse and Manam disclose the secure element as 
described above wherein the plurality of separate communication links comprises at least one logical link established, on a physical link between the secure element and the host terminal (see figures 1 & 4 of Borse).  Borse and Manam fail to disclose through a Host Controller Interface (HCI).  Dottax discloses through a Host Controller Interface (HCI) (see paragraph [0060]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Dottax’s invention with Borse’s and Manam’s invention for effectively and efficiently authenticate a user using an electronic apparatus.
Regarding Claim 3, Borse and Manam disclose the secure element as 
described above wherein a plurality of logical links established on the physical link is associated with a respective plurality of active subscriber profiles of the secure element (see figures 1 & 4 of Borse).  Borse and Manam fail to disclose through the HCI.  Dottax discloses through the HCI (see paragraph [0060]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed 
Regarding Claims 4 and 16, Borse and Manam disclose the secure element as 
described above.  Borse and Manam fail to disclose wherein the HCI is implemented on Single Wire Protocol (SWP) between the host terminal and the secure element.  Dottax discloses wherein the HCI is implemented on Single Wire Protocol (SWP) between the host terminal and the secure element (see paragraph [0060]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Dottax’s invention with Borse’s and Manam’s invention for effectively and efficiently authenticate a user using an electronic apparatus.  
Regarding Claim 20, Borse and Manam disclose the secure element as 
described above.  Borse further discloses wherein the communication interface controller is configured to, during activation of a profile, instantiate a communication service and to establish a communication link between the instantiated service and a pre-assigned service of the host terminal (see paragraphs [0045]-[0046]).
	
7.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borse and Manam in view of Rozak-Draicchio, U.S. Publication No. 2016/0314309.
Regarding Claim 8, Borse and Manam disclose the secure element as 
described above configured to simultaneously activate a plurality of subscriber profiles (see figure 4 of Borse).  Borse fails to disclose managed under a same root security domain.  Rozak-Draicchio discloses managed under a same root security domain (see paragraph [0038]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Rozak-Draicchio’s 
Regarding Claim 9, Borse and Manam disclose the secure element as 
described above.  Borse and Manam fail to disclose wherein the plurality of subscriber profiles present in the secure element is distributed under management of two or more root security domains, and the secure element is configured to activate a single subscriber profile per root security domain at a time.  Rozak-Draicchio discloses wherein the plurality of subscriber profiles present in the secure element is distributed under management of two or more root security domains, and the secure element is configured to activate a single subscriber profile per root security domain at a time (see paragraph [0038]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Rozak-Draicchio’s invention with Borse’s and Manam’s invention to manage several virtual profiles which all run in parallel in a single secure element (see paragraph [0008] of Rozak-Draicchio).
	
8.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borse and Manam in view of O’Donoghue, U.S. Publication No. 2018/0300492.
Regarding Claim 11, Borse and Manam disclose the host terminal as described 
above wherein a host process of the baseband processor establishes, for an active subscriber profile, a pipe with a service managing the active subscriber profile in the secure element (see figures 1 & 4 of Borse).  Borse fails to disclose further comprising a host controller of the Host Controller Interface (HCI) implemented in a CLF contactless communication management module, and via the CLF management module acting as host controller of the HCI.  O’Donoghue discloses further comprising a host (see paragraphs [0048]-[0049]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider O’Donoghue’s invention with Borse’s and Manam’s invention for providing security and privacy (see paragraph [0010] of O’Donoghue).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645     
January 15, 2021